Exhibit 10.3

THIRD AMENDMENT TO LEASE

THIS THIRD AMENDMENT TO LEASE (this “Third Amendment”) is made as of
September 9, 2015, by and between ARE-MA REGION NO. 38, LLC, a Delaware limited
liability company (“Landlord”), and SAGE THERAPEUTICS, INC., a Delaware
corporation (“Tenant”).

RECITALS

A. Landlord and Tenant are now parties to that certain Lease Agreement dated as
of December 21, 2011, as amended by that certain First Amendment to Lease dated
as of October 26, 2012, and as further amended by that certain Second Amendment
to Lease dated as of May 9, 2013 (as amended, the “Lease”). Pursuant to the
Lease, Tenant leases certain premises consisting of approximately 10,600
rentable square feet of space (“Current Premises”) in a building located at 215
First Street, Cambridge, Massachusetts (“Building”). The Current Premises are
more particularly described in the Lease. Capitalized terms used herein without
definition shall have the meanings defined for such terms in the Lease.

B. Landlord and Tenant desire, subject to the terms and conditions set forth
below, to amend the Lease to, among other things, expand the size of the Current
Premises by adding approximately 7,962 rentable square feet of space on the
second floor of the Building, as shown on Exhibit A attached hereto (the “Third
Expansion Premises”).

NOW, THEREFORE, in consideration of the foregoing Recitals, which are
incorporated herein by this reference, the mutual promises and conditions
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
as follows:

 

1. Third Expansion Premises. In addition to the Current Premises, commencing on
the Third Expansion Premises Commencement Date (as defined below), Landlord
leases to Tenant, and Tenant leases from Landlord, the Third Expansion Premises.

 

2. Delivery. Landlord shall use reasonable efforts to deliver the Third
Expansion Premises to Tenant on or before the Target Third Expansion Premises
Commencement Date with Landlord’s Work Substantially Completed (“Delivery” or
“Deliver”). If Landlord fails to timely Deliver the Third Expansion Premises,
Landlord shall not be liable to Tenant for any loss or damage resulting
therefrom, and the Lease with respect to the Third Expansion Premises shall not
be void or voidable. As used herein, the terms “Landlord’s Work,” “Tenant
Delays” and “Substantially Completed” shall have the meanings set forth for such
terms in the work letter attached to this Third Amendment as Exhibit B (“Third
Expansion Premises Work Letter”).

The “Third Expansion Premises Commencement Date” shall be the earlier to occur
of: (i) the date that Landlord delivers the Third Expansion Premises to Tenant,
or (ii) the date that Landlord could have delivered to Third Expansion Premises
to Tenant but for Tenant Delays. The “Target Third Expansion Premises
Commencement Date” shall be January 1, 2016. Upon request of Landlord, Tenant
shall execute and deliver a written acknowledgment of the Third Expansion
Premises Commencement Date in a form substantially similar to the form of the
“Acknowledgement of Commencement Date” attached to the Lease as Exhibit G;
provided, however, Tenant’s failure to execute and deliver such acknowledgment
shall not affect Landlord’s rights hereunder.

Except as set forth in the Third Expansion Premises Work Letter: (i) Tenant
shall accept the Third Expansion Premises in their condition as of the Third
Expansion Premises Commencement Date, subject to all applicable Legal
Requirements; (ii) Landlord shall have no obligation for any defects in the
Third Expansion Premises; and (iii) Tenant’s taking possession of the Third
Expansion Premises shall be conclusive evidence that Tenant accepts the Third
Expansion Premises and that the Third Expansion Premises were in good condition
at the time possession was taken. The Third Expansion Premises shall be
delivered to Tenant without any furniture.

 

   LOGO [g18262ex10_3logo.jpg]    Copyright © 2005, Alexandria Real Estate
Equities, Inc. ALL RIGHTS RESERVED. Confidential and Proprietary – Do Not Copy
or Distribute. Alexandria and the Alexandria Logo are registered trademarks of
Alexandria Real Estate Equities, Inc.

 

1



--------------------------------------------------------------------------------

Tenant agrees and acknowledges that neither Landlord nor any agent of Landlord
has made any representation or warranty with respect to the condition of all or
any portion of the Third Expansion Premises, and/or the suitability of the Third
Expansion Premises for the conduct of Tenant’s business, and Tenant waives any
implied warranty that the Third Expansion Premises are suitable for the
Permitted Use.

 

3. Definition of Premises. Commencing on the Third Expansion Premises
Commencement Date, the defined term “Premises” on Page 1 of the Lease is deleted
in its entirety and replaced with the following:

“Premises: That portion of the second floor of the Building (as defined below)
containing approximately 18,562 rentable square feet, consisting of
(i) approximately 5,900 rentable square feet (“Original Premises”),
(ii) approximately 600 rentable square feet (“Expansion Premises”),
(iii) approximately 4,100 rentable square feet (“Second Expansion Premises”),
and (iv) approximately 7,962 rentable square feet (“Third Expansion Premises”),
all as determined by Landlord, as shown on Exhibit A.”

Exhibit A attached to the Lease is amended as of the Third Expansion Premises
Commencement Date to include Exhibit A attached to this Third Amendment.

 

4. Base Rent.

a. Current Premises. Tenant shall continue to pay Base Rent for the Current
Premises as provided for in the Lease through August 31, 2015. For the period
commencing on September 1, 2015, through February 28, 2016, Tenant shall pay
Base Rent for the Current Premises in the amount of $47.50 per rentable square
foot of the Current Premises per year. For the period commencing March 1, 2016,
through February 28, 2017, Tenant shall pay Base Rent for the Current Premises
in the amount of $48.50 per rentable square foot of the Current Premises per
year. Commencing on March 1, 2017, Tenant shall commence paying Base Rent for
the Current Premises at the same Base Rent per rentable square foot that Tenant
is then paying for the Third Expansion Premises, as adjusted pursuant to
Section 4(b) below.

b. Third Expansion Premises. Commencing on the Third Premises Commencement Date,
Tenant shall pay Base Rent for the Third Expansion Premises in the amount of
$50.00 per rentable square foot of the Third Expansion Premises per year. Base
Rent for the Third Expansion Premises shall be increased on each annual
anniversary of Third Expansion Premises Commencement Date by $1.00 per rentable
square foot of the Third Expansion Premises per year. Base Rent for the Third
Expansion Premises, as so adjusted, shall thereafter be due as provided herein.

 

5. Tenant’s Share. Commencing on the Third Expansion Premises Commencement Date,
the defined term “Tenant’s Share” on page 1 of the Lease is deleted in its
entirety and replaced with the following:

“Tenant’s Share for Original Premises and Expansion Premises: 1.77%

Tenant’s Share for Second Expansion Premises: 1.12%

Tenant’s Share of Third Expansion Premises: 2.17%”

Notwithstanding anything to the contrary contained in the Lease, (i) neither
Operating Expenses nor Taxes payable by Tenant with respect to the Third
Expansion Premises shall be subject to a

 

   LOGO [g18262ex10_3logo.jpg]    Copyright © 2005, Alexandria Real Estate
Equities, Inc. ALL RIGHTS RESERVED. Confidential and Proprietary – Do Not Copy
or Distribute. Alexandria and the Alexandria Logo are registered trademarks of
Alexandria Real Estate Equities, Inc.

 

2



--------------------------------------------------------------------------------

Base Year, and (ii) commencing on the Third Expansion Premises Commencement
Date, Operating Expenses for the entire Premises shall include the costs of
Landlord’s third party manager (which shall not exceed 3.0% of Base Rent) or, if
there is no third party property manager, administration rent in the amount of
3.0% of Base Rent.

 

6. Base Term. Commencing on the Third Expansion Premises Commencement Date, the
defined term “Base Term” on page 1 of the Lease is deleted in its entirety and
replaced with the following:

“Base Term: Beginning (i) with respect to the Original Premises, on the
Commencement Date, (ii) with respect to the Expansion Premises, on the Expansion
Premises Commencement Date, (iii) with respect to the Second Expansion Premises,
on the Second Expansion Premises Commencement Date, and (iv) with respect to the
Third Expansion Premises, on the Third Expansion Premises Commencement Date, and
ending with respect to the entire Premises on February 28, 2022 (“Expiration
Date”).”

 

7. Rentable Area of Premises. Commencing on the Third Expansion Premises
Commencement Date, the defined term “Rentable Area of Premises” on page 1 of the
Lease is deleted in its entirety and replaced with the following:

“Rentable Area: Approximately 18,562 square feet”

 

8. Parking.

a. As of the Third Expansion Premises Commencement Date, Section 8 of the Lease
is hereby deleted in its entirety and replaced with the following:

“8. Parking. Subject to all matters of record, Force Majeure, a casualty or
Taking (as defined in Section 15 below) and the exercise by Landlord of its
rights hereunder, Landlord shall make available to Tenant, at then-current
market rates from time to time, 19 parking spaces in a parking lot or garage at
an offsite location within a 10-minute walk of the Building, all of such parking
spaces to be on a non-reserved basis. As of the Third Expansion Premises
Commencement Date, such parking spaces shall be located in the parking garage
serving the 303 3rd Square Apartments. As of the Third Expansion Premises
Commencement Date, the market parking rate for the parking spaces is $275 per
parking space per month. Tenant shall notify Landlord prior to the Third
Expansion Premises Commencement Date as to how many parking spaces (not to
exceed 19) that Tenant will license hereunder. If Tenant does not elect to
license all of the parking spaces to which it is entitled pursuant to this
Section 8 as of the Third Expansion Premises Commencement Date, Tenant shall
give Landlord 30 days’ notice if it wishes to license additional spaces during
the Term, not to exceed 19 parking spaces in the aggregate hereunder. If
Landlord determines that any additional spaces are available for use by Tenant,
Landlord shall notify Tenant in writing and Tenant shall commence using and
paying for the additional spaces licensed by Tenant on the date that is 30 days
after Tenant’s delivery of notice to Landlord. Landlord shall not be responsible
for enforcing Tenant’s parking rights against any third parties, including
without limitation other tenants of the Project. Notwithstanding anything to the
contrary contained in this Section 8, Landlord shall relocate the parking spaces
licensed by Tenant to that certain parking garage serving 50-60 Binney Street,
Cambridge, Massachusetts, when such parking spaces become available for use by
tenants of the Project.”

b. As of the date following the Third Expansion Premises Commencement Date on
which Landlord makes available to Tenant parking space in the Binney Parking
Garage, Section 8 of the Lease is hereby deleted in its entirety and replaced
with the following:

“8. Parking. Subject to all matters of record, Force Majeure, a Taking (as
defined in Section 15 below) and the exercise by Landlord of its rights
hereunder, Landlord shall make available to

 

   LOGO [g18262ex10_3logo.jpg]    Copyright © 2005, Alexandria Real Estate
Equities, Inc. ALL RIGHTS RESERVED. Confidential and Proprietary – Do Not Copy
or Distribute. Alexandria and the Alexandria Logo are registered trademarks of
Alexandria Real Estate Equities, Inc.

 

3



--------------------------------------------------------------------------------

Tenant at then-current market rates from time to time a license for a number of
parking spaces equal to the number of parking spaces Tenant was licensing from
Landlord (not to exceed 19 parking spaces) immediately prior to date (the
“Binney Parking Garage Commencement Date”) on which Landlord made the parking
spaces available for use by Tenant in the parking garage serving 50-60 Binney
Street, Cambridge, Massachusetts (the “Binney Parking Garage”), all of such
parking spaces to be on a non-reserved basis. Tenant shall be required to pay
the parking charges set forth below with respect to all of the parking spaces
licensed to Tenant (not to exceed 19). Commencing on the Third Expansion
Premises Commencement Date, Tenant shall pay the then-current market parking
rates from time to time for the parking spaces in such Binney Parking Garage.
Tenant shall also pay, commencing on the Binney Parking Garage Commencement
Date, and continuing thereafter on the first day of each month of the Term (and
in addition to the parking charges provided for in the immediately preceding
sentence), Tenant’s pro rata share of the operating expenses (as reasonably
determined by the owner of Binney Parking Garage) incurred by such owner of the
Binney Parking Garage with respect to the Binney Parking Garage. Tenant’s pro
rata share of the Binney Parking Garage shall be determined by dividing the
number of parking spaces licensed by Tenant (not to exceed 19) by the total of
899 parking spaces in the Binney Parking Garage. For example, if Tenant licenses
19 parking spaces in the Binney Parking Garage, Tenant’s pro rata share of the
Binney Parking Garage shall be 2.11%. If, as of the Binney Parking Garage
Commencement Date, Tenant is not licensing all of the parking spaces to which it
is entitled pursuant to this Section 8, Tenant shall give Landlord 30 days’
notice if it wishes to license additional spaces during the Term, not to exceed
19 parking spaces in the aggregate hereunder. If Landlord determines that any
additional spaces are available for use by Tenant, Landlord shall notify Tenant
in writing and Tenant shall commence using and paying for (and Tenant’s pro rata
share of the Binney Parking Garage shall be adjusted to include) the additional
spaces licensed by Tenant on the date that is 30 days after Tenant’s delivery of
notice to Landlord. Landlord shall not be responsible for enforcing Tenant’s
parking rights against any third parties, including other tenants of the
Project.

Tenant shall, at Tenant’s sole expense, for so long as the Parking and Traffic
Demand Management Plan dated February 9, 2010 (revised April 15, 2010), as
approved by the City of Cambridge on April 22, 2010, including the conditions
set forth in such approval (as amended from time to time, the “PTDM”), remains
applicable to the Project, comply with the PTDM as applicable to the Project,
including without limitation, (i) offer to subsidize mass transit monthly passes
for all of its employees who work in the Premises in accordance with the terms
set forth in the PTDM; (ii) implement a Commuter Choice Program and the MBTA’s
Corporate Pass Plan; (iii) discourage single-occupant vehicle (“SOV”) use by its
employees; (iv) promote alternative modes of transportation and use of
alternative work hours; (v) at Landlord’s request, meet with Landlord and/or its
representatives no more frequently than quarterly to discuss transportation
programs and initiatives; (vi) participate in annual surveys, monitoring
transportation programs and initiatives at the Project, and, without limitation,
achieve a sixty (60%) percent response rate for patron surveys; (vii) cooperate
with Landlord in connection with transportation programs and initiatives
promulgated pursuant to the PTDM; (viii) provide alternative work programs (such
as telecommuting, flex-time and compressed work weeks) to its employees in order
to reduce traffic impacts in Cambridge during peak commuter hours; (ix) offer an
emergency ride home (“ERH”) through the Charles River Transportation Management
Association (“CRTMA”), or have its own ERH program, for all employees who
commute by non-SOV mode at least 3 days a week and who are eligible to park in
Binney Garage Spaces which Tenant is entitled to use pursuant to this first
paragraph of this Section 8; (x) cooperate with the Cambridge Office of
Workforce Development to expand employment opportunities for Cambridge
residents; (xi) in the event that the single occupancy vehicle and traffic
generation modal split limits of the PTDM are exceeded, charge each user of a
parking space the market rate for parking in Kendall Square/East Cambridge
therefor; (xii) comply with the requirements of any other Parking and Traffic
Demand Management Plan to which Tenant may be a party from time to time;
(xiii) designate an employee transportation coordinator for the Building; and
(xiii) otherwise cooperate with Landlord in encouraging employees to seek
alternate modes of transportation.”

 

   LOGO [g18262ex10_3logo.jpg]    Copyright © 2005, Alexandria Real Estate
Equities, Inc. ALL RIGHTS RESERVED. Confidential and Proprietary – Do Not Copy
or Distribute. Alexandria and the Alexandria Logo are registered trademarks of
Alexandria Real Estate Equities, Inc.

 

4



--------------------------------------------------------------------------------

9. Right to Extend Term. As of the date of this Third Amendment, Section 34(a)
of the Lease is hereby deleted and replaced with the following:

“34. Right to Extend Term. Tenant shall have the right to extend the Term of the
Lease upon the following terms and conditions:

(a) Extension Rights. Tenant shall have 1 right (the “Extension Right”) to
extend the term of this Lease for 5 years (the “Extension Term”) on the same
terms and conditions as this Lease (other than with respect to Base Rent and any
work letters including, without limitation, the Third Expansion Premises Work
Letter) by giving Landlord written notice of its election to exercise the
Extension Right at least 12 months prior to the expiration of the Base Term of
the Lease.

Upon the commencement of the Extension Term, Base Rent shall be payable at the
Market Rate (as defined below). Base Rent shall thereafter be adjusted on each
annual anniversary of the commencement of such Extension Term by a percentage as
determined by Landlord and agreed to by Tenant at the time Market Rate is
determined. As used herein, “Market Rate” shall mean the rate that comparable
landlords of comparable buildings have accepted in current transactions from
non-equity (i.e., not being offered equity in the buildings) and nonaffiliated
tenants of similar financial strength for space of comparable size, quality
(including all Tenant Improvements, Alterations and other improvements) in
comparable Class A lab/office buildings in East Cambridge for a comparable term,
with the determination of the Market Rate to take into account all relevant
factors, including tenant inducements, parking costs, proximity to amenities and
public transit, leasing commissions, allowances or concessions, if any. In no
event shall the Market Rate be less than the Base Rent payable immediately
preceding the commencement of the Extension Term.

If, on or before the date which is 270 days prior to the expiration of the Base
Term of this Lease, Tenant has not agreed with Landlord’s determination of the
Market Rate and the rent escalations during the Extension Term after negotiating
in good faith, Tenant shall be deemed to have elected arbitration as described
in Section 34(b). Tenant acknowledges and agrees that, if Tenant has elected to
exercise the Extension Right by delivering notice to Landlord as required in
this Section 34(a), Tenant shall have no right thereafter to rescind or elect
not to extend the term of the Lease for the Extension Term.”

 

10. Third Expansion Premises Utilities. The Third Expansion Premises are
separately submetered and electricity to the Third Expansion Premises shall be
charged directly to Tenant by Landlord. The Third Expansion Premises shall be
subject to the terms of Section 9(a) of the original Lease with respect to
Utilities.

 

11. Condition Precedent. Notwithstanding anything to the contrary contained in
this Third Amendment, Tenant and Landlord acknowledge and agree that the
effectiveness of this Third Amendment shall be subject to the following
condition precedent (“Condition Precedent”) having been satisfied: Landlord
shall have entered into a lease termination agreement (“Termination Agreement”)
on or before September 15, 2015, with the tenant currently leasing a portion of
the Third Expansion Premises pursuant to which such existing tenant agrees to
terminate its lease with respect to such portion of the Third Expansion
Premises, which Termination Agreement shall be on terms and conditions
acceptable to Landlord, in Landlord’s sole and absolute discretion. In the event
that the Condition Precedent is not satisfied, Landlord shall have the right to
terminate this Third Amendment upon delivery of written notice to Tenant.
Landlord shall have no liability whatsoever to Tenant relating to or arising
from Landlord’s inability or failure to cause the Condition Precedent to be
satisfied.

 

12.

Brokers. Landlord and Tenant each represents and warrants that it has not dealt
with any broker, agent or other person (collectively, “Broker”) in connection
with the transaction reflected in this Third Amendment and that no Broker
brought about this transaction, other than

 

   LOGO [g18262ex10_3logo.jpg]    Copyright © 2005, Alexandria Real Estate
Equities, Inc. ALL RIGHTS RESERVED. Confidential and Proprietary – Do Not Copy
or Distribute. Alexandria and the Alexandria Logo are registered trademarks of
Alexandria Real Estate Equities, Inc.

 

5



--------------------------------------------------------------------------------

  Transwestern RBJ and Cushman & Wakefield. Landlord and Tenant each hereby
agrees to indemnify and hold the other harmless from and against any claims by
any Broker claiming a commission or other form of compensation by virtue of
having dealt with Tenant or Landlord, as applicable, with regard to this leasing
transaction.

 

13. Miscellaneous.

a. This Third Amendment is the entire agreement between the parties with respect
to the subject matter hereof and supersedes all prior and contemporaneous oral
and written agreements and discussions. This Third Amendment may be amended only
by an agreement in writing, signed by the parties hereto.

b. This Third Amendment is binding upon and shall inure to the benefit of the
parties hereto, their respective successors and assigns.

c. This Third Amendment may be executed in any number of counterparts, each of
which shall be deemed an original, but all of which when taken together shall
constitute one and the same instrument. The signature page of any counterpart
may be detached therefrom without impairing the legal effect of the signature(s)
thereon provided such signature page is attached to any other counterpart
identical thereto except having additional signature pages executed by other
parties to this Third Amendment attached thereto.

d. Except as amended and/or modified by this Third Amendment, the Lease is
hereby ratified and confirmed and all other terms of the Lease shall remain in
full force and effect, unaltered and unchanged by this Third Amendment. In the
event of any conflict between the provisions of this Third Amendment and the
provisions of the Lease, the provisions of this Third Amendment shall prevail.
Whether or not specifically amended by this Third Amendment, all of the terms
and provisions of the Lease are hereby amended to the extent necessary to give
effect to the purpose and intent of this Third Amendment.

 

   LOGO [g18262ex10_3logo.jpg]    Copyright © 2005, Alexandria Real Estate
Equities, Inc. ALL RIGHTS RESERVED. Confidential and Proprietary – Do Not Copy
or Distribute. Alexandria and the Alexandria Logo are registered trademarks of
Alexandria Real Estate Equities, Inc.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Third Amendment as of
the day and year first above written.

 

TENANT:

SAGE THERAPEUTICS, INC.,

a Delaware corporation

By:   LOGO [g18262ex10_3pg07a.jpg]  

 

Its:   Kimi Iguchi, CFO  

 

 

LANDLORD:

ARE-MA REGION NO. 38, LLC,

a Delaware limited liability company

By:   ALEXANDRIA REAL ESTATE EQUITIES, L.P.,   a Delaware limited partnership,
managing member   By:   ARE-QRS CORP.,     a Maryland corporation,     general
partner     By:   LOGO [g18262ex10_3pg07b.jpg]      

 

    Its:        

 

      Eric S. Johnson       Senior Vice President       RE Legal Affairs

 

   LOGO [g18262ex10_3logo.jpg]    Copyright © 2005, Alexandria Real Estate
Equities, Inc. ALL RIGHTS RESERVED. Confidential and Proprietary – Do Not Copy
or Distribute. Alexandria and the Alexandria Logo are registered trademarks of
Alexandria Real Estate Equities, Inc.

 

7



--------------------------------------------------------------------------------

EXHIBIT A

The Third Expansion Premises

 

LOGO [g18262ex10_3pg08.jpg]

 

   LOGO [g18262ex10_3logo.jpg]    Copyright © 2005, Alexandria Real Estate
Equities, Inc. ALL RIGHTS RESERVED. Confidential and Proprietary – Do Not Copy
or Distribute. Alexandria and the Alexandria Logo are registered trademarks of
Alexandria Real Estate Equities, Inc.



--------------------------------------------------------------------------------

EXHIBIT B

Third Expansion Premises Work Letter

THIS THIRD EXPANSION PREMISES WORK LETTER dated September 9, 2015 (this “Third
Expansion Premises Work Letter”) is made and entered into by and between ARE-MA
REGION NO. 38, LLC, a Delaware limited liability company (“Landlord”), and SAGE
THERAPEUTICS, INC., a Delaware corporation (“Tenant”), and is attached to and
made a part of that certain Lease Agreement dated as of December 21, 2011, as
amended by that certain First Amendment to Lease dated as of October 26, 2012,
as further amended by that certain Second Amendment to Lease dated as of May 9,
2013, and as further amended by that certain Third Amendment to Lease dated of
even date herewith (the “Third Amendment”) (as amended, the “Lease”), by and
between Landlord and Tenant. Any initially capitalized terms used but not
defined herein shall have the meanings given them in the Lease.

1. General Requirements.

(a) Tenant’s Authorized Representative. Tenant designates Kelly Linehan and Kimi
Iguchi (either such individual acting alone, “Tenant’s Representative”) as the
only persons authorized to act for Tenant pursuant to this Third Expansion
Premises Work Letter. Landlord shall not be obligated to respond to or act upon
any request, approval, inquiry or other communication (“Communication”) from or
on behalf of Tenant in connection with this Third Expansion Premises Work Letter
unless such Communication is in writing from Tenant’s Representative. Tenant may
change either Tenant’s Representative at any time upon not less than 5 business
days advance written notice to Landlord. Neither Tenant nor Tenant’s
Representative shall be authorized to direct Landlord’s contractors in the
performance of Landlord’s Work (as hereinafter defined).

(b) Landlord’s Authorized Representative. Landlord designates Jeff McComish and
Bill DePippo (either such individual acting alone, “Landlord’s Representative”)
as the only persons authorized to act for Landlord pursuant to this Third
Expansion Premises Work Letter. Tenant shall not be obligated to respond to or
act upon any request, approval, inquiry or other Communication from or on behalf
of Landlord in connection with this Third Expansion Premises Work Letter unless
such Communication is in writing from Landlord’s Representative. Landlord may
change either Landlord’s Representative at any time upon not less than 5
business days advance written notice to Tenant. Landlord’s Representative shall
be the sole persons authorized to direct Landlord’s contractors in the
performance of Landlord’s Work.

(c) Architects, Consultants and Contractors. Landlord and Tenant hereby
acknowledge and agree that: (i) the general contractor and any subcontractors
for the Tenant Improvements shall be selected by Landlord, subject to Tenant’s
approval, which approval shall not be unreasonably withheld, conditioned or
delayed, and (ii) R.E. Dineen shall be the architect (the “TI Architect”) for
the Tenant Improvements.

2. Tenant Improvements.

(a) Tenant Improvements Defined. As used herein, “Tenant Improvements” shall
mean all improvements to the Third Expansion Premises of a fixed and permanent
nature as shown on the TI Construction Drawings, as defined in Section 2(c)
below. The quality of the Tenant Improvements shall be consistent with the
quality of the improvements existing in the Premises as of the date of the Third
Amendment. Other than Landlord’s Work (as defined in Section 3(a) below,
Landlord shall not have any obligation whatsoever with respect to the finishing
of the Third Expansion Premises for Tenant’s use and occupancy.

(b) Tenant’s Space Plans. Tenant shall deliver to Landlord and the TI Architect
schematic drawings and outline specifications (the “Space Plan”) detailing
Tenant’s requirements for the Tenant

 

   LOGO [g18262ex10_3logo.jpg]    Copyright © 2005, Alexandria Real Estate
Equities, Inc. ALL RIGHTS RESERVED. Confidential and Proprietary – Do Not Copy
or Distribute. Alexandria and the Alexandria Logo are registered trademarks of
Alexandria Real Estate Equities, Inc.

 

B-1



--------------------------------------------------------------------------------

Improvements within 5 business days of the date hereof. Not more than 5 days
thereafter, Landlord shall deliver to Tenant the written objections, questions
or comments of Landlord and the TI Architect with regard to the Space Plan.
Tenant shall cause the TI Design Drawings to be revised to address such written
comments and shall resubmit said drawings to Landlord for approval within 5 days
thereafter. Such process shall continue until Landlord has approved the TI
Design Drawings.

(c) Working Drawings. Landlord shall cause the TI Architect to prepare and
deliver to Tenant for review and comment construction plans, specifications and
drawings for the Tenant Improvements (“TI Construction Drawings”), which TI
Construction Drawings shall be prepared substantially in accordance with the
Space Plan. Tenant shall be solely responsible for ensuring that the TI
Construction Drawings reflect Tenant’s requirements for the Tenant Improvements.
Tenant shall deliver its written comments on the TI Construction Drawings to
Landlord not later than 10 business days after Tenant’s receipt of the same;
provided, however, that Tenant may not disapprove any matter that is consistent
with the Space Plan without submitting a Change Request. Landlord and the TI
Architect shall consider all such comments in good faith and shall, within 10
business days after receipt, notify Tenant how Landlord proposes to respond to
such comments, but Tenant’s review rights pursuant to the foregoing sentence
shall not delay the design or construction schedule for the Tenant Improvements.
Any disputes in connection with such comments shall be resolved in accordance
with Section 2(d) hereof. Provided that the design reflected in the TI
Construction Drawings is consistent with the Space Plan, Tenant shall approve
the TI Construction Drawings submitted by Landlord, unless Tenant submits a
Change Request. Once approved by Tenant, subject to the provisions of Section 4
below, Landlord shall not materially modify the TI Construction Drawings except
as may be reasonably required in connection with the issuance of the TI Permit
(as defined in Section 3(b) below).

(d) Approval and Completion. It is hereby acknowledged by Landlord and Tenant
that the TI Construction Drawings must be completed and approved no later than
October 1, 2015, in order for the Landlord’s Work to be Substantially Complete
by the Target Third Expansion Premises Commencement Date (as defined in the
Third Amendment). Upon any dispute regarding the design of the Tenant
Improvements, which is not settled within 10 business days after notice of such
dispute is delivered by one party to the other, Tenant may make the final
decision regarding the design of the Tenant Improvements, provided (i) Tenant
acts reasonably and such final decision is either consistent with or a
compromise between Landlord’s and Tenant’s positions with respect to such
dispute, (ii) that all increases in costs and expenses resulting from any such
decision by Tenant shall be payable by Tenant, and (iii) Tenant’s decision will
not affect the base Building, structural components of the Building or any
Building systems. Any changes to the TI Construction Drawings following
Landlord’s and Tenant’s approval of same requested by Tenant shall be processed
as provided in Section 4 hereof.

3. Performance of Landlord’s Work.

(a) Definition of Landlord’s Work. As used herein, “Landlord’s Work” shall mean
the work of constructing the Tenant Improvements.

(b) Commencement and Permitting. Landlord shall commence construction of the
Tenant Improvements upon obtaining a building permit (the “TI Permit”)
authorizing the construction of the Tenant Improvements consistent with the TI
Construction Drawings approved by Tenant. The cost of obtaining the TI Permit
shall be payable by Landlord. Tenant shall assist Landlord in obtaining the TI
Permit. If any Governmental Authority having jurisdiction over the construction
of Landlord’s Work or any portion thereof shall impose terms or conditions upon
the construction thereof that: (i) are inconsistent with Landlord’s obligations
hereunder, (ii) increase the cost of constructing Landlord’s Work, or (iii) will
materially delay the construction of Landlord’s Work, Landlord and Tenant shall
reasonably and in good faith seek means by which to mitigate or eliminate any
such adverse terms and conditions.

(c) Completion of Landlord’s Work. Landlord shall (i) substantially complete or
cause to be substantially completed Landlord’s Work in a good and workmanlike
manner, in accordance with the

 

   LOGO [g18262ex10_3logo.jpg]    Copyright © 2005, Alexandria Real Estate
Equities, Inc. ALL RIGHTS RESERVED. Confidential and Proprietary – Do Not Copy
or Distribute. Alexandria and the Alexandria Logo are registered trademarks of
Alexandria Real Estate Equities, Inc.

 

B-2



--------------------------------------------------------------------------------

TI Permit subject, in each case, to Minor Variations and normal “punch list”
items of a non-material nature that do not interfere with the use of the Third
Expansion Premises, and (ii) obtain a certificate or temporary certificate of
occupancy (or an equivalent approval) for the Third Expansion Premises
permitting lawful occupancy of the Third Expansion Premises (but specifically
excluding any permits, licenses or other governmental approvals required to be
obtained in connection with Tenant’s operations in the Third Expansion
Premises)(“Substantial Completion” or “Substantially Complete”). Upon
Substantial Completion of Landlord’s Work, Landlord shall require the TI
Architect and the general contractor to execute and deliver, for the benefit of
Tenant and Landlord, a Certificate of Substantial Completion in the form of the
American Institute of Architects (“AIA”) document G704. For purposes of this
Third Expansion Premises Work Letter, “Minor Variations” shall mean any
modifications reasonably required: (i) to comply with all applicable Legal
Requirements and/or to obtain or to comply with any required permit (including
the TI Permit); (ii) to comply with any request by Tenant for modifications to
Landlord’s Work; (iii) to comport with good design, engineering, and
construction practices that are not material; or (iv) to make reasonable
adjustments for field deviations or conditions encountered during the
construction of Landlord’s Work.

(d) Selection of Materials. Where more than one type of material or structure is
indicated on the TI Construction Drawings approved by Landlord and Tenant, the
option will be selected at Landlord’s sole and absolute subjective discretion.
As to all building materials and equipment that Landlord is obligated to supply
under this Third Expansion Premises Work Letter, Landlord shall select the
manufacturer thereof in its sole and absolute subjective discretion.

(e) Delivery of the Third Expansion Premises. When Landlord’s Work is
Substantially Complete, subject to the remaining terms and provisions of this
Section 3(e). Tenant shall accept the Third Expansion Premises. Tenant’s taking
possession and acceptance of the Third Expansion Premises shall not constitute a
waiver of: (i) any warranty with respect to workmanship (including installation
of equipment) or material (exclusive of equipment provided directly by
manufacturers), (ii) any non-compliance of Landlord’s Work with applicable Legal
Requirements, or (iii) any claim that Landlord’s Work was not completed
substantially in accordance with the TI Construction Drawings (subject to Minor
Variations and such other changes as are permitted hereunder) (collectively, a
“Construction Defect”). Tenant shall have one year after Substantial Completion
within which to notify Landlord of any such Construction Defect discovered by
Tenant, and Landlord shall use reasonable efforts to remedy or cause the
responsible contractor to remedy any such Construction Defect within 30 days
thereafter. Notwithstanding the foregoing, Landlord shall not be in default
under the Lease if the applicable contractor, despite Landlord’s reasonable
efforts, fails to remedy such Construction Defect within such 30-day period, in
which case Landlord shall have no further obligation with respect to such
Construction Defect other than to cooperate, at no cost to Landlord, with Tenant
should Tenant elect to pursue a claim against such contractor.

(f) Tenant shall be entitled to receive the benefit of all construction
warranties and manufacturer’s equipment warranties relating to equipment
installed in the Third Expansion Premises. If requested by Tenant, Landlord
shall attempt to obtain extended warranties from manufacturers and suppliers of
such equipment, but the cost of any such extended warranties shall be borne
solely by Tenant. Landlord shall promptly undertake and complete, or cause to be
completed, all punch list items.

(g) Third Expansion Premises Commencement Date Delay. Except as otherwise
provided in the Lease, Delivery of the Third Expansion Premises shall occur when
Landlord’s Work has been Substantially Completed, except to the extent that
completion of Landlord’s Work shall have been actually delayed by any one or
more of the following causes (“Tenant Delay”):

(i) Tenant’s Representative was not available within 2 business day to give or
receive any Communication or to take any other action required to be taken by
Tenant hereunder;

 

   LOGO [g18262ex10_3logo.jpg]    Copyright © 2005, Alexandria Real Estate
Equities, Inc. ALL RIGHTS RESERVED. Confidential and Proprietary – Do Not Copy
or Distribute. Alexandria and the Alexandria Logo are registered trademarks of
Alexandria Real Estate Equities, Inc.

 

B-3



--------------------------------------------------------------------------------

(ii) Tenant’s request for Change Requests (as defined in Section 4(a) below)
whether or not any such Change Requests are actually performed;

(iii) Construction of any Change Requests;

(iv) Tenant’s request for materials, finishes or installations requiring
unusually long lead times, provided that promptly after Landlord learns of such
long lead times, Landlord informs Tenant that the requested items will require
unusually long lead times;

(v) Tenant’s delay in reviewing, revising or approving plans and specifications
beyond the periods set forth herein;

(vi) Tenant’s delay in providing information critical to the normal progression
of the Project. Tenant shall provide such information as soon as reasonably
possible, but in no event longer than one week after receipt of any request for
such information from Landlord;

(vii) Tenant’s delay in making payments to Landlord for Excess TI Costs (as
defined in Section 5(b) below); or

(viii) Any other act or omission by Tenant or any Tenant Party (as defined in
the Lease), or persons employed by any of such persons.

If Delivery is delayed for any of the foregoing reasons, then Landlord shall
cause the TI Architect to certify the date on which the Tenant Improvements
would have been completed but for such Tenant Delay and such certified date
shall be the date of Delivery.

4. Changes. Any changes requested by Tenant to the Tenant Improvements after the
delivery and approval by Landlord of the Space Plan shall be requested and
instituted in accordance with the provisions of this Section 4 and shall be
subject to the written approval of Landlord and the TI Architect, such approval
not to be unreasonably withheld, conditioned or delayed.

(a) Tenant’s Request For Changes. If Tenant shall request changes to the Tenant
Improvements (“Changes”), Tenant shall request such Changes by notifying
Landlord in writing in substantially the same form as the AIA standard change
order form (a “Change Request”), which Change Request shall detail the nature
and extent of any such Change. Such Change Request must be signed by Tenant’s
Representative. Landlord shall, before proceeding with any Change, respond to
Tenant as soon as is reasonably possible with an estimate of: (i) the time it
will take, and (ii) the architectural and engineering fees and costs that will
be incurred, to analyze such Change Request (which costs shall be paid by Tenant
to the extent actually incurred, whether or not such change is implemented).
Landlord shall thereafter submit to Tenant in writing, within 5 business days of
receipt of the Change Request (or such longer period of time as is reasonably
required depending on the extent of the Change Request), an analysis of the
additional cost or savings involved, including, without limitation,
architectural and engineering costs and the period of time, if any, that the
Change will extend the date on which Landlord’s Work will be Substantially
Complete. Any such delay in the completion of Landlord’s Work caused by a
Change, including any reasonable suspension of Landlord’s Work while any such
Change is being evaluated and/or designed, shall be Tenant Delay.

(b) Implementation of Changes. If Tenant: (i) approves in writing the cost or
savings and the estimated extension in the time for completion of Landlord’s
Work, if any, and (ii) deposits with Landlord any Excess TI Costs required
pursuant to Section 5(b) below in connection with such Change, Landlord shall
cause the approved Change to be instituted. Notwithstanding any approval or
disapproval by Tenant of any estimate of the delay caused by such proposed
Change, the TI Architect’s determination of the amount of Tenant Delay in
connection with such Change shall be final and binding on Landlord and Tenant.

 

   LOGO [g18262ex10_3logo.jpg]    Copyright © 2005, Alexandria Real Estate
Equities, Inc. ALL RIGHTS RESERVED. Confidential and Proprietary – Do Not Copy
or Distribute. Alexandria and the Alexandria Logo are registered trademarks of
Alexandria Real Estate Equities, Inc.

 

B-4



--------------------------------------------------------------------------------

5. Costs.

(a) TI Costs. Landlord shall be responsible for all hard and soft costs and
expenses for the design and performance of Landlord’s Work including, without
limitation, design, permits and construction costs in connection with the
construction of the Tenant Improvements, including, without limitation, the cost
of preparing the TI Construction Drawings and the Space Plan and Landlord’s
out-of-pocket expenses, up to $35.00 per rentable square foot of the Current
Premises and the Third Expansion Premises, or $649,670 in the aggregate
(collectively, “TI Costs”). Notwithstanding anything to the contrary contained
herein, in no event shall Landlord be required to pay for any furniture,
personal property or other non-Building system materials or equipment,
including, but not limited to, Tenant’s voice or data cabling, not incorporated
into the Tenant Improvements.

(b) Excess TI Costs. Notwithstanding anything to the contrary contained herein,
Tenant acknowledges and agrees that Landlord shall have no responsibility for
any costs arising from or related to Tenant’s changes to the Space Plan or TI
Construction Drawings, Tenant Delays, the cost of Changes and Change Requests
and any TI Costs in excess of to $35.00 per rentable square foot of the Third
Expansion Premises (collectively, “Excess TI Costs”). Tenant shall deposit with
Landlord 50% of the Excess TI Costs as a condition precedent to Landlord’s
obligation to complete the Tenant Improvements and the remaining 50% of the
Excess TI Costs upon Substantial Completion of the Tenant Improvements. If
Tenant fails to deposit any Excess TI Costs with Landlord, Landlord shall have
all of the rights and remedies set forth in the Lease for nonpayment of Rent
(including, but not limited to, the right to interest at the Default Rate and
the right to assess a late charge). For purposes of any litigation instituted
with regard to such amounts, those amounts will be deemed Rent under the Lease.

6. Tenant Access.

(a) Tenant’s Access Rights. Landlord hereby agrees to permit Tenant access, at
Tenant’s sole risk and expense, to the Third Expansion Premises (i) 14 days
prior to the Third Expansion Premises Commencement Date to perform any work
(“Tenant’s Work”) required by Tenant other than Landlord’s Work, provided that
such Tenant’s Work is coordinated with the TI Architect and the general
contractor, and complies with the Lease and all other reasonable restrictions
and conditions Landlord may impose (except the obligation to pay Base Rent or
Operating Expenses with respect to the Third Expansion Premises), and (ii) prior
to the completion of Landlord’s Work, to inspect and observe work in process;
all such access shall be during normal business hours or at such other times as
are reasonably designated by Landlord. Any entry by Tenant shall comply with all
established safety practices of Landlord’s contractor and Landlord until
completion of Landlord’s Work and acceptance thereof by Tenant.

(b) No Interference. Neither Tenant nor any Tenant Party (as defined in the
Lease) shall interfere with the performance of Landlord’s Work, nor with any
inspections or issuance of final approvals by applicable Governmental
Authorities, and upon any such interference, Landlord shall have the right to
exclude Tenant and any Tenant Party from the Third Expansion Premises until
Substantial Completion of Landlord’s Work.

(c) No Acceptance of Third Expansion Premises. The fact that Tenant may, with
Landlord’s consent, enter into the Third Expansion Premises prior to the date
Landlord’s Work is Substantially Complete for the purpose of performing Tenant’s
Work shall not be deemed an acceptance by Tenant of possession of the Third
Expansion Premises, but in such event Tenant shall defend with counsel
reasonably acceptable by Landlord, indemnify and hold Landlord harmless from and
against any loss of or damage to Tenant’s property, completed work, fixtures,
equipment, materials or merchandise, and from liability for death of, or injury
to, any person, caused by the act or omission of Tenant or any Tenant Party.

 

   LOGO [g18262ex10_3logo.jpg]    Copyright © 2005, Alexandria Real Estate
Equities, Inc. ALL RIGHTS RESERVED. Confidential and Proprietary – Do Not Copy
or Distribute. Alexandria and the Alexandria Logo are registered trademarks of
Alexandria Real Estate Equities, Inc.

 

B-5



--------------------------------------------------------------------------------

7. Miscellaneous.

(a) Consents. Whenever consent or approval of either party is required under
this Third Expansion Premises Work Letter, that party shall not unreasonably
withhold, condition or delay such consent or approval, unless expressly set
forth herein to the contrary.

(b) Modification. No modification, waiver or amendment of this Third Expansion
Premises Work Letter or of any of its conditions or provisions shall be binding
upon Landlord or Tenant unless in writing signed by Landlord and Tenant.

(c) Default. Notwithstanding anything set forth herein or in the Lease to the
contrary, Landlord shall not have any obligation to perform any work hereunder
or to fund any portion of the TI Costs during any period that there is a Default
by Tenant under the Lease.

 

   LOGO [g18262ex10_3logo.jpg]    Copyright © 2005, Alexandria Real Estate
Equities, Inc. ALL RIGHTS RESERVED. Confidential and Proprietary – Do Not Copy
or Distribute. Alexandria and the Alexandria Logo are registered trademarks of
Alexandria Real Estate Equities, Inc.

 

B-6